DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Response filed June 8, 2022. 
Claims 23, 30 and 37 have been amended.
Claims 21-40 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on June 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Publication No. 10958567 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to a method, the prior art discloses providing, by a device, path data associated with a network, wherein the path data includes data identifying: a first path to be provided through the network, and a second path to be provided through the network, and wherein the device includes a centralized controller. These disclosures may be seen in Huang et al, U.S. Patent Application Publication No. 20160248664 A1 (e.g., FIGS. 1, 3: ¶ [0075] [0077] [0079] [0085]: central (SDN) controller determines paths (i.e., more than one path may be determined (e.g., ¶ [0018]) between network elements (e.g., routers, nodes, switches), and sends central path message to NE of each path to be established in a distributed manner by the NEs (e.g., FIG. 3, ¶ [0019] [0085]-[0087]), which also discloses  providing, by the device, an instruction to cause one or more network devices to provide information identifying the first path through the network and to route traffic via the first path (e.g., ¶ [0041]-[0045], each NE of said path sends, upon one of receiving a central path message from central controller, or receiving a distributed path message from the NE adjacent in the second direction of said path, a distributed path message to the NE adjacent in the first direction of said path. Accordingly, each NE of the path that receives explicit path information via a central path message or a distributed path message forwards all or part of the explicit path information in the first direction of the path by means of a further distributed path message. This scheme ensures that each NE, even without a functioning communication path between the NE and the central controller, will receive the path information relevant for its set-up for data transport along the path from another NE of said path via one of said distributed control messages (i.e., the initial central path message triggers additional messages between NEs to set up the path)).
Prior art discloses that there may not be communication between network devices and central controller, yet the network devices still have the necessary path information to manage the paths, correlating to the limitation wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path.  This disclosure may be seen in Huang (e.g., FIG. 5 and ¶ [0022] [0044] [0094], An NE in the path that has not received explicit path information via a central path message from the central controller, e.g. due to a failure in the transfer thereof, will still be provided with the explicit path information that it needs by means of distributed path messages.), as well as Shikhmanter et al, U.S. Patent Application Publication No. 20180302152 A1 (e.g., ¶ [0097], central controller issues the commands directly to the optical routers before a failure occurs. During failure, the optical routers may autonomously restore the path).
Prior art discloses network devices routing traffic via the first path or via the second path if the first path experiences a failure, as may be seen in Shikhmanter (e.g., FIG. 3C and ¶ [0085] [0185]: system identifies communication restoration paths which are capable of restoring communication between the affected nodes, i.e., alternate paths, in the framework of centralized control of path information (e.g., FIGS. 2, 4 and ¶ [0080] [0084] [0094]-[0098])), and Rebella et al, U.S. Patent Application Publication No. 20160337168 A1 (e.g., FIGS. 1, 7A-D and ¶ [0037]: If the first path is affected by a first failure, first traffic is restored on an alternative path).
The prior art fails to disclose or suggest, individually or in combination, or render obvious the limitations regarding the central controller device notifying the one or more network devices that it is non-operational,  i.e.:
providing, by the device and to the one or more network devices, information indicating that the device is non-operational, wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path if the first path experiences a failure.
Claims 22-27, dependent from claim 21, are also objected to over prior art.
Regarding independent Claim 28, directed to a non-transitory computer-readable medium, and Claim 35, directed to an device that is configured to perform functionally similar limitations to claim 28, the claim limitations are substantively similar to claim 21, except that the device providing path data associated with a network Is not recited to include a centralized controller. However, the citations above from Huang, Shikhmanter and Rebella are relevant to disclose one or more of the following elements, as reasoned in examination of claim 1: A device to provide path data associated with a network, wherein the path data includes data identifying: a first path to be provided through the network, and a second path to be provided through the network; provide an instruction to cause one or more network devices to provide information identifying the first path through the network and to route traffic via the first path, as well as lack of communication between network devices and central controller not precluding path management by network devices, correlating to the limitation wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path if the first path may experiences a failure.
The prior art fails to disclose or suggest, individually or in combination, or render obvious the limitations regarding the device notifying the one or more network devices that it is non-operational,  i.e.:
provide, to the one or more network devices, information indicating that the device is non-operational, wherein the information indicating that the device is non-operational causes the one or more network devices to route the traffic via the first path or via the second path.
Claims 29-34, dependent from claim 28, and Claims 36-40, dependent from claim 35, are also objected to over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471        


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471